Name: Commission Regulation (EEC) No 1489/92 of 9 June 1992 fixing for the 1992 marketing year the maximum levels of aid withdrawal prices for tomatoes grown under glass
 Type: Regulation
 Subject Matter: agricultural structures and production;  cultivation of agricultural land;  prices;  plant product
 Date Published: nan

 10 . 6. 92 Official Journal of the European Communities No L 156/ 13 COMMISSION REGULATION (EEC) No 1489/92 of 9 June 1992 fixing for the 1992 marketing yetr the maximum levels of aid withdrawal prices for tomatoes grown under glass HAS ADOPTED THIS REGULATION : Article 1 For the 1992 marketing year, producers' organizations or associations of such organizations may fix withdrawal prices, not exceeding the following maxima, in ecus per 100 kilograms net, for tomatoes grown under glass : Com ­ munity of Ten Spain Portugal June ( 11 to 20): 30,21 22,14 26,16 (21 to 30) : 27,79 20,37 24,07 July ( 1 to 10): 26,02 19,07 22,53 ( 11 to 20): 24,37 17,86 21,10 ( 21 to 31 ): 22,59 16,56 19,56 August : 22,59 16,56 19,56 September : 22,59 16,56 19,56 October : 22,59 16,56 19,56 November : 22,59 16,56 19,56 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('). as last amended by Regulation (EEC) No 1 1 56/92 (2), and in particular the last subparagraph of Article 18 ( 1 ) thereof, Whereas the market in tomatoes grown under glass has different characteristics from those of the market in open-grown tomatoes ; whereas tomatoes grown undser glass are mainly 'Extra' class and class I products, the prices for which are considerably higher than those for open-grown products ; Whereas, in order to provide more effective support for the market in tomatoes grown under glass, producers' organizations or associations of such organizations should be allowed to fix their withdrawal price at a level higher than the Community withdrawal price ; whereas, in accor ­ dance with the last subparagraph of Article 18 ( 1 ) of Regulation (EEC) No 1035/72, it appears that the maximum level of the withdrawal price for these products in the Community of Ten can justifiably be fixed by applying, to the prices fixed for the 1991 marketing year, a variation of the same order as that applied by the Council when fixing the basic prices and buying-in prices and buying-in prices for tomatoes for the 1992 marketing year ; Whereas a maximum withdrawal price must be fixed for Spain and Portugal for tomatoes grown under glass for the 1992 marketing year ; whereas this maximum price can justifiable be fixed at 73,3 % and 86,6 % respectively, of the maximum price applicable in the Community of Ten to produce a difference equal to that existing between the basic and buying-in prices applicable in the Community of Ten and those applicable in Spain and Portugal for the 1992 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 The producers' organizations shall supply the following information to the national authorities, who shall commu ­ nicate it to the Commission :  the period during which withdrawal prices are available,  the levels of withdrawal prices proposed and of those applied . Article 3 This Regulation shall enter into force on 1 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . O OJ No L 122, 7. 5. 1992, p . 3.